department of the treasury internal_revenue_service washington d c date apr contact person id number telephone number sin op e ea t f u p w_i u u employer_identification_number dear sir or madam this is in reply to a ruling_request dated date with respect to setting aside additional funds to complete the construction of b and that such set-aside will satisfy the suitability test or sec_4942 of the internal_revenue_code you are exempt under sec_501 of the code and classified as a private_foundation your organization and its creator have pledged dollar_figurex toward the planning and construction of b by a you have paid dollar_figurex against that pledge in and your creator has personally paid dollar_figurex against the same pledge the balance of dollar_figurex has been set_aside by your organization for payment by in or sale of securities by the trustees of your organization the amount set_aside will most appropriately be paid_by your organization to a after the project has been fully approved by the required authorities the trustees do not deem it prudent to pay over the funds prior to that time the facility is in the early permitting stage and it is not contemplated that construction will begin before the spring or summer of the dollar_figurex has been raised through the the facility will include two state-of-the art marine science teaching and research classrooms and lab dedicated to research into the culture and propagation of marine organisms this facility will also house a marine mammal rehabilitation center with seal tanks and diagnostic and medical_care labs in addition the facility will incorporate a number of new sustainable design concepts such as solar heating water recycling and material insulation the lab will support a number of university programs it will also support a new masters program in marine science and enterprise as well as a baccalaureate program in aqua culture and aquarium studies psychobiology environmental studies and environmental sciences and programs such as chemistry and biology it is also planned that students in programs such as physical therapy and occupational therapy will be involved in some degree in the rehabilitation of the seals sec_4942 of the internal_revenue_code imposes a tax on the undistributed_income of private_foundations sec_4942 of the code defines undistributed_income to mean the amount by which the distributable_amount for a taxable_year exceeds the qualifying distributions for that year sec_4942 of the code provides in relevant part that the term qualifying_distribution means a any amount including that potion of reasonable and necessary administration_expenses paid to accomplish one or more purposes described in sec_170 sec_4942 of the code permits a private_foundation to treat as qualifying_distribution amounts set-aside for a specific charitable educational religious or similar project in the year of the set-aside even though actual payment of such amounts will not be made until a later taxable_year or years but only if at the time of the set-aside the private_foundation establishes to the satisfaction of the secretary or_his_delegate that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set-aside than by immediate payment of funds sec_53 a -3 b of the foundation and similar excise_taxes regulations provides that an amount set-aside for a specific project that is for one or more of the purpose described in sec_170 or b may be treated as a qualifying_distribution in the year in which set-aside but not in the year in which actually paid if the requirements of sec_4942 and this paragraph are satisfied the requirements of paragraph b are satisfied if the private_foundation establishes to the satisfaction of the commissioner that the amount set- aside will be paid for the specific project within months after it is set-aside and i the set- aside satisfies the suitability test or ii the foundation satisfies the cash distribution test sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the private_foundation establishes that the specific project is one that can be better accomplished by the set-aside than by the immediate payment of funds the set-aside in this case of dollar_figurex is being made for a specific project and no further additionally the set-aside will be paid within a additions to the set-aside are contemplated period ending not more than twenty-four months after the date of your request for a ruling the construction of the facility is one in which expenditures must be made over a long period of time in order to assure the completion of the project based on the information submitted and assuming the facts to be as stated we rule that olf the set-aside meets the requirements of sec_4942 of the code and sec_53_4942_a_-3 of the regulations we are informing your key district_director of this ruling because this ruling could help resolve future questions about your federal_income_tax status you should keep it in your permanent records please note that sec_53_4942_a_-3 of the regulations requires the set-aside to be evidenced by the entry of a dollar amount on your books_and_records as a pledge or obligation to be paid at a future date any amount which is set-aside shall be taken into account for purposes of determining your minimum_investment_return under sec_53_4942_a_-2 and any income attributable to the set-aside shall be taken into account in computing adjusted_net_income under sec_53 a -2 d this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed hgden co hatesh oh robert c harper jr manager exempt_organizations technical group
